    Case 4:20-cv-00134-ALM-KPJ Document 9 Filed 07/20/20 Page 1 of 1 PageID #: 18



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    JOSE HERNANDEZ-CUELLAR #26608-078 §
                                      §
    VS.                               §                           CIVIL ACTION NO. 4:20cv134
                                      §                       CRIMINAL ACTION NO. 4:16cr111(1)
    UNITED STATES OF AMERICA          §

                                       ORDER OF DISMISSAL

           This civil action was referred to United States Magistrate Judge Kimberly C. Priest Johnson.

    The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

    and recommendations for the disposition of such action, has been presented for consideration. No

    objections were timely filed. The Court concludes that the findings and conclusions of the

    Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.
.
           It is therefore ORDERED the motion to vacate, set aside, or correct sentence is

    DISMISSED without prejudice. It is further ORDERED all motions by either party not previously

    ruled on are hereby DENIED.

        SIGNED this 20th day of July, 2020.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE
